Warner, J.
This was a motion for a new trial in a case which had been brought'up to this Court and dismissed here^withouf a hearing, upon the merits of the case, and the judgment of the Court below was affirmed. When the case went back to the Court below, a- motion was made there for a new trial, without including in the motion the special grounds upon which the new trial was sought to be obtained. The motion for the new trial was refused. In our judgment, there was no error in the Court below in refusing the motion, as the same was presented there. To have entitled the movant to anew trial in the case, .he should have stated in his motion therefor, the special grounds on which he claimed a new trial, so that the Court could have considered the materiality and sufficiency thereof. If the special grounds for the motion had been set forth, and the same would have been sufficient to entitle the movant to a new trial, the refusal of the Court, upon that state of facts, to entertain the motion, would have been error. As the motion was presented to the Court below, the judgment was right in refusing to entertain it, no matter what reasons were given for'the refusal. To entitle the movant to a reversal of the judgment of the Court below, he must show, from the record, that the special grounds on which his motion for a new trial was based, when presented to the Court, were such as would have entitled him to a new trial, and such as the Court below should have entertained and allowed.
Let the judgment of the Court below be affirmed.